                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                    Plaintiff,                                 4:19CR3045
      vs.
ZACHARY NORTHEY,                                                 ORDER
                    Defendant.


        Based on the representations of counsel for the parties, trial preparation for this
case will require the parties to review of a large number of complex medical documents.
After explaining the circumstances, the defendant agrees that this case should be
excluded from the time limitations of the Speedy Trial Act so that it can be fairly and
justly resolved. Accordingly,

       IT IS ORDERED:

      1)     Discovery. Within fourteen (14) days of this date, counsel shall confer and
             accomplish discovery in accordance with NECrimR16.1 and
             Fed.R.Crim.P.16. The United States Attorney shall disclose Brady v.
             Maryland (and it’s progeny) material as soon as practicable.

      2)     A trial date will not be set at this time. Instead, a telephonic status
             conference will be held at 9:00 a.m. on May 7, 2019 before the undersigned
             magistrate judge to discuss case progression and a potential trial setting.
             The court will provide call-in information for counsel’s participation in the
             conference call.

      3)     The Court further finds that the time between today’s date and May 7, 2019
             shall be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act because this case has been found
             complex, and will be exempted from the time restrictions of the Speedy
             Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii)i


      March 26, 2019.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
